     Case 2:19-cv-00505-KJD-DJA Document 132 Filed 01/12/21 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    DUSTIN GAJ, Derivatively on Behalf of                  Case No. 2:19-cv-505-KJD-DJA
      WYNN RESORTS, LIMITED,
 8                                        Plaintiff,          ORDER GRANTING DEFENDANTS’
                                                             MOTION FOR SUMMARY JUDGMENT
 9           v.
10    STEPHEN A. WYNN et al.,
11                                          Defendants.
12          Before the Court is Defendants’ Motion for Summary Judgment (#115). Plaintiff
13   responded in opposition (#121) to which Defendants replied (#124).
14          I.      Legal Standard
15          Summary judgment may be granted if the pleadings, depositions, answers to
16   interrogatories, and admissions on file, together with affidavits, if any, show that there is no
17   genuine issue as to any material fact and that the moving party is entitled to a judgment as a
18   matter of law. See Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322
19   (1986). The moving party bears the initial burden of showing the absence of a genuine issue of
20   material fact. See Celotex, 477 U.S. at 323. The burden then shifts to the nonmoving party to
21   set forth specific facts demonstrating a genuine factual issue for trial. See Matsushita Elec.
22   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
23          All justifiable inferences must be viewed in the light most favorable to the nonmoving
24   party. See Matsushita, 475 U.S. at 587. However, the nonmoving party may not rest upon the
25   mere allegations or denials of his or her pleadings, but he or she must produce specific facts, by
26   affidavit or other evidentiary materials as provided by Rule 56(e), showing there is a genuine
27   issue for trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).
28
     Case 2:19-cv-00505-KJD-DJA Document 132 Filed 01/12/21 Page 2 of 2



 1          II.     Analysis
 2          This case arises from the same facts as the other shareholder derivative suit against Wynn
 3   Resorts in front of this Court. The facts and analysis of the Court’s order denying Defendant
 4   Dustin Gaj’s (“Gaj”) motion to intervene in Broussard v. Hagenbuch, No. 2:18-cv-0293-KJD-
 5   DJA, are incorporated into this order. Neither party alleges that there are any genuine issues of
 6   material fact. In Broussard, the Court determined that Gaj was not entitled to intervention to the
 7   other derivative action. Additionally, the Court found that the state-court settlement was valid
 8   and negotiated by competent counsel. The parties considered the claim Gaj brought in this action
 9   when coming to a settlement agreement. Because the state-court settlement dismissed all other
10   pending state or federal claims, including Gaj’s, the Court grants summary judgment for
11   Defendants.
12          III.    Conclusion
13          Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion for Summary
14   Judgment (#115) is GRANTED.
15   Dated this 12th day of January, 2021.
16
                                                   _____________________________
17
                                                    Kent J. Dawson
18                                                  United States District Judge

19
20
21
22
23
24
25
26
27
28



                                                    -2-
